      Case 2:16-cr-00003-KS-MTP Document 171 Filed 06/14/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:16-CR-3-KS-MTP

KENNETH E. FAIRLEY



                                     ORDER

      On June 11, 2021, Defendant filed a Motion for Termination of Supervised

Release [169]. The Government shall respond on or before June 21, 2021.

L.U.Crim.R. 47(C)(1). Defendant may reply on or before June 28, 2021. L.U.Crim. R.

47(D); Fed. R. Crim P. 45(a)(1).

      SO ORDERED AND ADJUDGED this 14th day of June, 2021.

                                                 /s/Keith Starrett
                                                            KEITH STARRETT
                                             UNITED STATES DISTRICT JUDGE
